DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The request filed on 06 October 2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 15/034,531 is acceptable, and an RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 06 October 2021 is acknowledged and entered.  Following the amendment, claim 6 is canceled, and claims 1, 5, 7 and 20 are amended.
Currently, claims 1-5, 7-9, 11-25, 27-32 and 34-39 are pending, and claims 1, 3, 5, 7, 8, 11, 18-20, 24 and 25 are under consideration. Claims 2, 4, 9, 12-17, 21-23, 27-32 and 34-39 remain withdrawn from further consideration as being drawn to a non-elected invention/ species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 6 are moot as the applicant has canceled the claims.
The prior art rejection of claims 1, 3, 5, 8, 11, 18-20, 24 and 25 under 35 U.S.C. 103(a) as being unpatentable over Clinical Trial NCT01061736 (2/3/2010) is withdrawn in view of new grounds of rejection, which are set forth below.  
The prior art rejection of claims 1, 3, 5, 8, 11, 18-20, 24 and 25 under 35 U.S.C. 103 as being unpatentable over Radin et al. (US 8,080,248, 12/20/2011; or its application US 2010/0316636, 12/16/2010), and as evidenced by Clinical Trial NCT01061736 (2/3/2010) is withdrawn in view of new grounds of rejection, which are set forth below.  

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 10/6/2021 is acknowledged and has been considered.  A signed copy is attached hereto. 

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite for the recitation “wherein the subject achieves, after at least 52 weeks of treatment, a change from baseline in the modified Van der Heijde total Sharp score of at most 1” because it is unclear as to how a treatment result or efficacy can be predetermined or demanded since such is out of anyone’s control.  Claims 18 and 19 are similarly indefinite.
Claims 18 and 19 are further indefinite because they are dependent from a canceled claim: claim 10.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 11, 18-20, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Trial NCT01061736 (2/3/2010, provided previously), and as evidenced by Jasson et al. (US 20130149310, 6/13/2013; provided by applicants).   
The teachings of Clinical Trial NCT01061736 were reviewed in the previous Office Action, and are reiterated herein: 
Clinical Trial NCT01061736 discloses a clinical trial study of evaluation of sarilumab (SAR153191/REGN88) on top of methotrexate (MTX) in rheumatoid arthritis patients (RA-MOBILITY), wherein a group of the RA patients received (one subgroup) sarilumab 200 mg SC injection q2w on top of MTX for a maximum of 52 weeks (pages 1 and 8, for example).  As evidenced by Jasson, sarilumab is an antibody comprising the heavy chain variable region of SEQ ID NO:2 and the light chain variable region of SEQ ID NO:3 (page 9, [0163]), which are 100% identical to the present VH of SEQ ID NO:2 and VL of SEQ ID NO:3, respectively.  Therefore, the reference anticipates claims 1, 3, 8, 11, 18-20, 24 and 25.  With respect to the limitations of the intended result recited in claims 3, 18 and 19, such would be inherent properties of the treatment, since the reference teaches the method comprising the use of the same active ingredients and method steps, and the same patient population as that of the present claims; and the efficacy would not be in anyone’s control once the drug is administered.  

Claims 1, 5, 7, 8, 20, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radin et al. (US 8,080,248, 12/20/2011; or its application US 2010/0316636, 12/16/2010; provided by applicants), and as evidenced by Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants).  
The teachings of Radin were reviewed in the previous Office Action, and are paraphrased herein: 
Radin discloses methods of treating rheumatoid arthritis using a fully human antibody or antigen-binding fragment thereof that specifically binds human interleukin-6 receptor (hIL-6R), wherein the antibody comprises the VH of SEQ ID NO:19 and VL of SEQ ID NO:27 (abstract, and claim 1, for example), which are 100% id to the present SEQ ID NO:2 and 3, respectively.  As evidenced by Jasson, sarilumab is an antibody comprising the heavy chain variable region of SEQ ID NO:2 and the light chain variable region of SEQ ID NO:3 (page 9, [0163]), which are 100% identical to the present VH of SEQ ID NO:2 and VL of SEQ ID NO:3, respectively.  Additionally, Radin teaches that the methods include administering multiple doses of an anti-hIL-6R antibody to a patient over a specified time course, and the therapeutically effective amount can be about 50 mg to 200 mg (the paragraph bridging columns 8 and 9, and claim 8, for example).  Further, Radin teaches that the antibody can be administered subcutaneously, and can be combined with one or more additional therapeutic agents, including methotrexate and sulfasalazine (column 5, lines 21-25, and column 11, last paragraph).  Furthermore, Radin teaches specific examples of the clinical studies, wherein the regimens for treating RA patients include using the IL-6R antibody with concomitant methotrexate (MTX), wherein 150 mg the IL-6R antibody is administered SC every other week, and MTX is administered at a dose of 7.5 to 25 mg/week (columns 27-28, Example 11, esp. col. 27, lines 26-29 and 45-46, for example).  Therefore, the reference anticipates claims 1, 5, 7, 8, 20, 24 and 25.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7, 8, 11, 18-20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Radin et al. (US 8,080,248, 12/20/2011; or its application US 2010/0316636, 12/16/2010; provided by applicants), and as evidenced by Jasson et al. (US 2013/0149310, 6/13/2013; provided by applicants), as applied to claims 1, 5, 7, 8, 20, 24 and 25 above, and further in view of Clinical Trial NCT01061736 (2/3/2010, provided previously). 
The teachings of Radin are reviewed above.  Radin does not teach a treatment of at least 52 weeks.
The teachings of Clinical Trial NCT01061736 are reviewed above.
With respect to claims 3, 11, 18, 19, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat RA with sarilumab at a dose 150 mg or 200 mg SC injection q2w for 52 weeks (for example), and methotrexate at a dose of 7.5 to 25 mg/week, following the teachings of Radin and NCT01061736.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because Clinical Trial NCT01061736 specifically teaches such a regimen.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.    

Claims 1, 3, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 7,582,298 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at page 10; and for the reasons above, as explained under “Prior Art Rejections” (including the evidential references cited).
Applicants argument filed on 06 October 2021 has been fully considered, but is not deemed persuasive for the reasons below.
At pages 14-15 of the response, the applicant argues that the claims of the '298 patent are directed to an antibody that binds to hIL-6R, and none of the claims of the '298 patent recite a method as presently claimed, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the '298 patent; and that applicants have showed unexpected results. 
This argument is not persuasive for the reasons of record and above.  See also Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010).  In addition, NCT01061736 expressly teaches the claimed method (see above prior art rejection under 35 U.S.C. 102(a)(1)), therefore, the argument of unexpected results does not apply.  

Claims 1, 3, 8, 11, 18-20, 24-26 and 33 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,173,880 or over claims 1-26 of U.S. Patent No. 10,072,086, in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at pages 10-11; and for the reasons above. 
At page 16 of the response, the applicant argues that none of the claims of the '880 and '086 patents recite a method for inhibiting progression of structural damage or improving physical function in subjects, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the '880 and '086 patents; and that applicants have showed unexpected results. 
This argument is not persuasive for the reasons of record and above.  Additionally, “for inhibiting progression of structural damage or improving physical function in subjects” in the preamble does not carry patentable weight because such merely represents an intended effect, and does not in any way alter the method steps or patient population.  

Claims 1, 3, 8, 11, 18-20, 24 and 25 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-57 of copending Application No. 16/100,020 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at page 11; and for the reasons above. 
At page 17 of the response, the applicant made similar argument: none of the claims of the '020 application recite a method for inhibiting progression of structural damage or improving physical function in subjects, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the '020 patents; and applicants have showed unexpected results. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,080,248 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at page 11; and for the reasons above. 
At page 18 of the response, the applicant argues that the claim of '248 patent is directed to a method for reducing the symptoms associated with RA in a patient comprising administering to the patient a human antibody to hIL-6R, and does not recite a method for inhibiting progression of structural damage or improving physical function in subjects, and one of ordinary skill in the art would not arrive at the subject claims based on the claim of the '248 patent; and that applicants have showed unexpected results. 
This argument is not persuasive for the reasons of record and above.  Once again, the preamble does not carry patentable weight when the active ingredient, method steps and patient population are the same in the claims of the patent and the present application.

Claims 1, 3, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,192,741 or over claim 3 of U.S. Patent No. 8,568,721 or over claims 2 and 9 of U.S. Patent No. 9,308,256, in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at page 11; and for the reasons above. 
At page 19 of the response, the applicant argues that none of the claims of the '741, '721, and '256 patents recite a method for inhibiting progression of structural damage or improving physical function in subjects, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the '741, '721, and '256 patents; and that applicants have showed unexpected results. 
This argument is not persuasive for the reasons of record and above.

Claims 11, 3, 8, 11, 18-20, 24 and 25 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 9,943,594 in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at pages 11-12; and for the reasons above. 
At page 20 of the response, the applicant made similar argument: none of the claims of the '594 patent recite a method for inhibiting progression of structural damage or improving physical function in subjects, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the '594 patent; and applicants have showed unexpected results. 
This argument is not persuasive for the reasons of record and above.  

Claims 1, 3, 8, 11, 18-20, 24 and 25 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9-11 and 22-33 of copending Application No. 14/350,973 or over claims 1, 2, 10-14, 16-18 and 21-31 of copending Application No. 15/910,733, in view of Clinical Trial NCT01061736 (2/3/2010), for the reasons of record set forth in the last Office Action mailed on 2/26/2019, at page 12; and for the reasons above. 
At page 20 of the response, the applicant made similar argument: none of the claims of the '973 and '733 patent applications recite a method for inhibiting progression of structural damage or improving physical function in subjects, and one of ordinary skill in the art would not arrive at the subject claims based on the claims of the '973 and '733 patent applications; and applicants have showed unexpected results. 
This argument is not persuasive for the reasons of record and above.  

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/18/22